Carson, C. J.
This appeal comes to us from the Lake Superior Court. The plaintiff-appellee initiated this action to recover a commission allegedly due under a listing agreement for the sale of real estate. Trial was to the court and a finding was entered for the plaintiff. Defendant-appellant appeals. Appellant has failed to incorporate the assignment of errors and the errors specified in the motion for a new trial in the argument portion of her brief. Such an omission constitutes a violation of Rule 2-17(h) of the Rules of the Supreme Court of Indiana. Although appellant attempts to urge four (4) alleged'errors in the argument portion of her brief, we are unable to determine if these alleged errors were specified in her motion for a new trial since it is not contained in the brief. Specifications of error in appellant’s motion for a new trial, not argued, are deemed to be waived. Miller v. Deming Hotel Co. (1966), 139 Ind. App. 339, 213 N. E. 2d 809, 7 Ind. Dec. 538 (transfer denied).
*132For these reasons, we are compelled to affirm the decision of the Lake Superior Court.
Judgment affirmed.
Cooper, Faulconer, and Prime, JJ., concur.
Note. — Reported in 238 N. E. 2d 694.